Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
2.	 The abstract of the disclosure is objected to because it contains implied language “certain aspects of the present disclosure provide”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
3.	Claims 5-7, 9, 16, 18, 21-22, and 30 are objected to because of the following informalities:  
“Sidelink communications" in claim 5 (line 3), claim 6 (line 3), and claim 7 (line 3) should be replaced with - - the sidelink communications - - to be consistent with the first citation of “sidelink communications” in claim 1 (line 4).
“A slot" in claim 6 (line 2) and claim 7 (line 2) should be replaced with - - the slot - - to be consistent with the first citation of “a slot” in claim 1 (line 3).
“HARQ feedback" in claim 6 (line 2) and claim 7 (line 2) should be replaced with - - the HARQ feedback - - to be consistent with the first citation of “hybrid automatic repeat request (HARQ) feedback” in claim 1 (line 4-5).
Claim 9 (line 2) and claim 18 (line 2) recite “the UE” and it should be - - a UE - -, as “the UE” lacks antecedent basis.
“HARQ feedback" in claim 16 (line 2), claim 21 (line 2), and claim 22 (line 2) should be replaced with - - the HARQ feedback - - to be consistent with the first citation of “hybrid automatic repeat request (HARQ) feedback” in claim 13 (line 4-5).
“A slot" in claim 21 (line 2) and claim 22 (line 2) should be replaced with - - the slot - - to be consistent with the first citation of “a slot” in claim 13 (line 3).
“Sidelink communications" in claim 21 (line 3) and claim 22 (line 3) should be replaced with - - the sidelink communications - - to be consistent with the first citation of “sidelink communications” in claim 13 (line 4).
“HARQ feedback" in claim 30 (line 4) should be replaced with - - the HARQ feedback - - to be consistent with the first citation of “hybrid automatic repeat request (HARQ) feedback” in claim 28 (line 6-7).

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4, 8-11, 13-14, 16-19, 23, 25-26, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou ‘950 Emb1 (US 2021/0050950, Embodiment 1, para 13-16 and 78., “Zhou ‘950 Emb1”), in view of Zhou ‘950 Emb2 (US 2021/0050950, Embodiment 2, para 40-46, “Zhou ‘950 Emb2”), 
Regarding claims 1 and 25, Zhou ‘950 Emb1 discloses an apparatus for wireless communication (FIG. 11; item 1100), comprising: 
at least one processor (FIG. 11; item 1110); and 
a memory (FIG. 11; item 1120) coupled to the at least one processor, the memory comprising code executable by the at least one processor (FIG. 11, para 674; memory stores instructions that are executed by the processor to perform functions) to cause the apparatus to: 
determine a slot, for sidelink communications, for providing hybrid automatic repeat request (HARQ) feedback to a user equipment (UE) (para 11-14, 16; a UE determines a slot for transmitting sidelink HARQ feedback to another UE), 
wherein determining the slot includes determining the slot has a first physical slot index that is at least a preconfigured number of physical slots after a slot scheduled for sidelink data transmission having a second physical slot index (para 13-14 and 78; the UE determines that the slot for transmitting the HARQ feedback is slot n+m, where slot n is a slot in which sidelink data is transmitted, m is a preconfigured offset, and the slots are physical slots); and 
send or refrain from sending the HARQ feedback on the sidelink channel in the slot based on the determination (para 13-14; the UE transmits the HARQ feedback in the determined slot; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Although Zhou ‘950 Emb1 discloses determine a slot, for sidelink communications, for providing hybrid automatic repeat request (HARQ) feedback to a user equipment (UE), Zhou ‘950 Emb1 does not specifically disclose determine a slot, from a resource pool comprising a plurality of slots allocated for sidelink communications, for providing hybrid automatic repeat request (HARQ) feedback to a user equipment (UE) via a sidelink channel.
Zhou ‘950 Emb2 determine a slot, from a resource pool comprising a plurality of slots allocated for sidelink communications, for providing hybrid automatic repeat request (HARQ) feedback to a user equipment (UE) via a sidelink channel (40-41, and 46; a UE determines a slot for transmitting HARQ feedback to another UE, wherein the HARQ feedback is transmitted on a sidelink channel; HARQ feedback is carried by a physical sidelink feedback channel (PSFCH), and the HARQ feedback slot is one of a plurality of PSFCH slots in a time-domain resource range within a resource pool).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhou ‘950 Emb1’s apparatus for wireless communication that determines a slot for transmitting HARQ feedback to another UE, to include Zhou ‘950 Emb2’s UE determines a slot for transmitting HARQ feedback to another UE on a sidelink channel. The motivation for doing so would have been to provide a method and system for transmitting and receiving a feedback signal in a wireless communication system (Zhou ‘950 Emb2, para 9).
Regarding claims 13 and 28, Zhou ‘950 Emb1 discloses an apparatus for wireless communication (FIG. 11; item 1100), comprising: 
at least one processor (FIG. 11; item 1110); and 
a memory coupled to the at least one processor (FIG. 11; item 1120), the memory comprising code executable by the at least one processor (FIG. 11, para 674; memory stores instructions that are executed by the processor to perform functions) to cause the apparatus to: 
determine a slot, for sidelink communications, for providing hybrid automatic repeat request (HARQ) feedback to a user equipment (UE) (para 11-14, 16; a UE determines a slot for transmitting sidelink HARQ feedback to another UE), 
wherein the determining the slot includes determining the slot has a first logical slot index that is at least a preconfigured number of logical slots after a slot scheduled for sidelink data transmission having a second logical slot index (para 13-14 and 78; the UE determines that the slot for transmitting the HARQ feedback is slot n+m, where slot n is a slot in which sidelink data is transmitted, m is a preconfigured offset, and the slots are logical slots); and 
send or refrain from sending the HARQ feedback on the sidelink channel in the slot based on the determination (para 13-14; the UE transmits the HARQ feedback in the determined slot; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Although Zhou ‘950 Emb1 discloses determine a slot, for sidelink communications, for providing hybrid automatic repeat request (HARQ) feedback to a user equipment (UE), Zhou ‘950 Emb1 does not specifically disclose determine a slot, from a resource pool comprising a plurality of slots allocated for sidelink communications, for providing hybrid automatic repeat request (HARQ) feedback to a user equipment (UE) via a sidelink channel.
Zhou ‘950 Emb2 (US determine a slot, from a resource pool comprising a plurality of slots allocated for sidelink communications, for providing hybrid automatic repeat request (HARQ) feedback to a user equipment (UE) via a sidelink channel (40-41, and 46; a UE determines a slot for transmitting HARQ feedback to another UE, wherein the HARQ feedback is transmitted on a sidelink channel; HARQ feedback is carried by a physical sidelink feedback channel (PSFCH), and the HARQ feedback slot is one of a plurality of PSFCH slots in a time-domain resource range within a resource pool).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhou ‘950 Emb1’s apparatus for wireless communication that determines a slot for transmitting HARQ feedback to another UE, to include Zhou ‘950 Emb2’s UE determines a slot for transmitting HARQ feedback to another UE on a sidelink channel. The motivation for doing so would have been to provide a method and system for transmitting and receiving a feedback signal in a wireless communication system (Zhou ‘950 Emb2, para 9).
Regarding claims 2, 14, 26, and 29, Zhou ‘950 Emb1 in combination with Zhou ‘950 Emb2 discloses all the limitations with respect to claims 1, 13, 25, and 28, respectively, as outlined above.
Further, Zhou ‘950 Emb2 teaches wherein the resource pool includes one or more physically non-consecutive slots (para 40-41; HARQ feedback is carried by the PSFCH, and the HARQ feedback slot is one of a plurality of PSFCH slots in a time-domain resource range within the resource pool; thus, whether the resource pool consists of consecutive or only non-consecutive slots, the resource pool includes physically non-consecutive slots).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communication of Zhou ‘950 Emb1 and Zhou ‘950 Emb2, to further include Zhou ‘950 Emb2’s HARQ feedback is carried by resources in a resource pool, where the resource pool includes physically non-consecutive slots. The motivation for doing so would have been to provide a method and system for transmitting and receiving a feedback signal in a wireless communication system (Zhou ‘950 Emb2, para 9).
Regarding claims 4 and 27, Zhou ‘950 Emb1 in combination with Zhou ‘950 Emb2 discloses all the limitations with respect to claims 1 and 25, respectively, as outlined above.
Further, Zhou ‘950 Emb1 teaches wherein the code executable by the at least one processor to cause the apparatus to determine the slot includes code executable by the at least one processor to cause the apparatus to determine a first slot in the resource pool configured for sidelink HARQ feedback that occurs after the preconfigured number of physical slots (para 13-14 and 78; the UE determines that the slot for transmitting the HARQ feedback is slot n+m, where slot n is a slot in which sidelink data is transmitted, m is a preconfigured offset, and the slots are physical slots).
Regarding claims 8 and 17, Zhou ‘950 Emb1 in combination with Zhou ‘950 Emb2 discloses all the limitations with respect to claims 1 and 13, respectively, as outlined above.
Further, Zhou ‘950 Emb1 teaches further comprising:
determining to drop the HARQ feedback when a number of physical slots from the sidelink data transmission to the determined slot exceeds a feedback delay threshold (para 13-14; the UE determines that the slot for transmitting the HARQ feedback is slot n+m, where slot n is the slot in which sidelink data is transmitted, and m is a preconfigured offset; thus, the UE determines not to transmit the HARQ feedback in slots for which the offset is greater than the threshold m); and
determining to send the HARQ feedback in the slot when the number of physical slots from the sidelink data transmission to the determined slot is at or below the feedback delay threshold (para 13-14; the UE determines that the slot for transmitting the HARQ feedback is slot n+m, where slot n is the slot in which sidelink data is transmitted, and m is a preconfigured offset; thus, the UE determines to transmit the HARQ feedback in the slot for which the offset is equal to the threshold m).
Regarding claims 9 and 18, Zhou ‘950 Emb1 in combination with Zhou ‘950 Emb2 discloses all the limitations with respect to claims 8 and 17, respectively, as outlined above.
Further, Zhou ‘950 Emb1 teaches wherein the feedback delay threshold is preconfigured at the UE (para 13-14; the UE determines that the slot for transmitting the HARQ feedback is slot n+m, where slot n is the slot in which sidelink data is transmitted, and m is a preconfigured offset).
Regarding claims 10 and 19, Zhou ‘950 Emb1 in combination with Zhou ‘950 Emb2 discloses all the limitations with respect to claims 8 and 17, respectively, as outlined above.
Further, Zhou ‘950 Emb1 teaches further comprising determining the feedback delay threshold based on a packet delay budget (para 13-14; the UE determines that the slot for transmitting the HARQ feedback is slot n+m, where slot n is the slot in which sidelink data is transmitted, and m is a preconfigured offset; thus, the preconfigured offset is a delay).
Regarding claims 11 and 23, Zhou ‘950 Emb1 in combination with Zhou ‘950 Emb2 discloses all the limitations with respect to claims 1 and 13, respectively, as outlined above.
Further, Zhou ‘950 Emb2 teaches wherein the sidelink channel comprises a physical sidelink feedback channel (PSFCH) (para 40-41 and 46; HARQ feedback is transmitted on a sidelink channel that is a physical sidelink feedback channel (PSFCH)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communication of Zhou ‘950 Emb1 and Zhou ‘950 Emb2, to further include Zhou ‘950 Emb2’s HARQ feedback that is transmitted on the PSFCH. The motivation for doing so would have been to provide a method and system for transmitting and receiving a feedback signal in a wireless communication system (Zhou ‘950 Emb2, para 9).
Regarding claims 16 and 30, Zhou ‘950 Emb1 in combination with Zhou ‘950 Emb2 discloses all the limitations with respect to claims 13 and 28, respectively, as outlined above.
Further, Zhou ‘950 Emb1 teaches wherein the code executable by the at least one processor to cause the apparatus to determine the slot includes code executable by the at least one processor to cause the apparatus to determine a first slot in the resource pool configured for HARQ feedback that occurs after the preconfigured number of logical slots (para 13-14 and 78; the UE determines that the slot for transmitting the HARQ feedback is slot n+m, where slot n is a slot in which sidelink data is transmitted, m is a preconfigured offset, and the slots are logical slots). 
6.	Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou ‘950 Emb1, in view of Zhou ‘950 Emb2, and further in view of Zhou ‘950 Emb3 (US 2021/0050950, Embodiment 3, para 450, “Zhou ‘950 Emb3”), 
Regarding claims 3 and 15, Zhou ‘950 Emb1 in combination with Zhou ‘950 Emb2 discloses all the limitations with respect to claims 2 and 14, respectively, as outlined above.
However, Zhou ‘950 Emb1 in combination with Zhou ‘950 Emb2 does not specifically disclose wherein the physically non-consecutive slots comprise slots at configured periodicity.
Zhou ‘950 Emb3 teaches wherein the physically non-consecutive slots comprise slots at configured periodicity (para 450; PSFCH exists periodically every N slots in time domain).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communication of Zhou ‘950 Emb1 and Zhou ‘950 Emb2, to include Zhou ‘950 Emb3’s PSFCH that exists periodically every N slots in time domain. The motivation for doing so would have been to provide a method and system for transmitting and receiving a feedback signal in a wireless communication system (Zhou ‘950 Emb3, para 9).
7.	Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou ‘950 Emb1, in view of Zhou ‘950 Emb2, and further in view of Zhao ‘109 (US 2021/0314109, “Zhao ‘109”).
Regarding claims 5 and 20, Zhou ‘950 Emb1 in combination with Zhou ‘950 Emb2 discloses all the limitations with respect to claims 1 and 13, respectively, as outlined above.
Further, Zhou ‘950 Emb1 teaches further comprising determining to send the HARQ feedback (para 13-14; the UE transmits the HARQ feedback in the determined slot).
Although Zhou ‘950 Emb1 in combination with Zhou ‘950 Emb2 discloses further comprising determining to send the HARQ feedback, Zhou ‘950 Emb1 in combination with Zhou ‘950 Emb2 does not specifically disclose further comprising determining to send the HARQ feedback, and drop other sidelink transmissions, in the determined slot when an amount of resource blocks (RBs) or symbols in the slot allocated for sidelink communications is less than a threshold amount.
Zhao ‘109 teaches further comprising determining to send the HARQ feedback, and drop other sidelink transmissions, in the determined slot (FIG. 2, para 1, 4, 201, 217; sidelink HARQ feedback occupies an entire slot, meaning that no other sidelink transmission occurs in the slot) 
when an amount of resource blocks (RBs) or symbols in the slot allocated for sidelink communications is less than a threshold amount (FIG. 2, para 1, 4, 201, 217; sidelink HARQ feedback occupies an entire slot, where the slot comprises 14 symbols; thus, sidelink HARQ feedback occupies all 14 symbols of the slot, where the amount of symbols in the slot used for the sidelink HARQ communication is less than a threshold that is 15 symbols; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communication of Zhou ‘950 Emb1 and Zhou ‘950 Emb2, to include Zhao ‘109’s sidelink HARQ feedback that occupies an entire slot. The motivation for doing so would have been to provide a method for transmitting feedback information between Internet-of-Vehicles devices  (Zhao ‘109, para 1 and 4).
8.	Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou ‘950 Emb1, in view of Zhou ‘950 Emb2, further in view of Li ‘811 (US 2020/0052811, “Li ‘811”), and further in view of Shin ‘981  (US 2020/0280981, “Shin ‘981”).
Regarding claims 7 and 22, Zhou ‘950 Emb1 in combination with Zhou ‘950 Emb2 discloses all the limitations with respect to claims 1 and 13, respectively, as outlined above.
However, Zhou ‘950 Emb1 in combination with Zhou ‘950 Emb2 does not specifically disclose wherein determining the slot further includes considering a slot as unavailable for HARQ feedback when the slot allocated for communications is configured or indicated as a slot for synchronization signal transmission or reception.
Li ‘811 teaches wherein determining the slot further includes considering a slot as unavailable for HARQ feedback when the slot allocated for communications is configured or indicated as a slot for synchronization signal transmission or reception (FIG. 2A, para 44 and 64-65; a slot is configured for uplink transmission of HARQ ACK/NACK feedback, and another slot is configured for downlink synchronization transmission; as seen in FIG. 2A, uplink and downlink slots do not overlap; thus, the slot configured for downlink synchronization transmission is unavailable for HARQ ACK/NACK feedback; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communication of Zhou ‘950 Emb1 and Zhou ‘950 Emb2, to include Li ‘811’s slot that is configured for uplink transmission of HARQ ACK/NACK feedback, and another slot that is configured for downlink synchronization transmission. The motivation for doing so would have been to implement flexible duplex or dynamic TDD for forward compatibility in 5G communications (Li ‘811, para 2).
Although Zhou ‘950 Emb1 in combination with Zhou ‘950 Emb2 and Li ‘811 discloses the slot allocated for communications is configured or indicated as a slot for synchronization signal transmission or reception, Zhou ‘950 Emb1 in combination with Zhou ‘950 Emb2 and Li ‘811 does not specifically disclose slot allocated for sidelink communications is configured or indicated as a slot for sidelink synchronization signal transmission or reception.
Shin ‘981 teaches slot allocated for sidelink communications is configured or indicated as a slot for sidelink synchronization signal transmission or reception (para 146; sidelink synchronization slots are indicated; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communication of Zhou ‘950 Emb1, Zhou ‘950 Emb2, and Li ‘811, to include Shin ‘981’s sidelink synchronization slots that are indicated. The motivation for doing so would have been to provide NR systems and technologies for implementing communication in millimeter wave bands, to achieve performance goals (Shin ‘981, para 8).
9.	Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou ‘950 Emb1, in view of Zhou ‘950 Emb2, and further in view of Park ‘953 (US 2021/0050953, “Park ‘953”).
Regarding claims 12 and 24, Zhou ‘950 Emb1 in combination with Zhou ‘950 Emb2 discloses all the limitations with respect to claims 1 and 13, respectively, as outlined above.
However, Zhou ‘950 Emb1 in combination with Zhou ‘950 Emb2 does not specifically disclose wherein the resource pool comprises resources in a licensed spectrum.
Park ‘953 teaches wherein the resource pool comprises resources in a licensed spectrum (para 130; resource pool includes resources in licensed spectrum).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communication of Zhou ‘950 Emb1 and Zhou ‘950 Emb2, to include Park ‘953’s resource pool that includes resources in licensed spectrum. The motivation for doing so would have been to secure low latency and high reliability for V2X communication services (Park ‘953, para 6).

Allowable Subject Matter
10.	Claim 6 and 21 is objected to as being dependent upon rejected base claims, but would be allowable if amended to overcome the above claim objections related to informalities, and rewritten in independent form including all of the limitations of the base claims and any intervening claims. 

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474